DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of related U.S. Patent No. 9,445,913. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 of the application recites a method for fixing an intervertebral implant in an intervertebral space defined between an upper vertebral body and a lower vertebral body (see Claim 1, Lines 1-4 of the patent), the method comprising the steps of: inserting the intervertebral implant into the intervertebral space, the intervertebral implant including a spacer body and a fixation plate coupled to the spacer body, the fixation plate defining a plurality of guide apertures extending therethrough (see Claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lambrecht et al. (US PG Pub No. 2010/0049259).
Regarding Claim 1, Lambrecht et al. discloses a bone fixation member (anchor 3, Figs. 2-6G, Paragraphs [0098-0101, 0102-0111]) configured to be inserted in a .

    PNG
    media_image1.png
    595
    866
    media_image1.png
    Greyscale

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bae et al. (US PG Pub No. 2010/0204796).
Regarding Claim 2, Bae et al. discloses a method for fixing an intervertebral implant (prosthesis 110, Figs. 1-2, Paragraphs [0067-0073]) in an intervertebral space defined between an upper vertebral body and a lower vertebral body (Fig. 7), the method comprising the steps of: inserting the intervertebral implant into the intervertebral space (Fig. 7), the intervertebral implant including a spacer body (IV spacer 112, Figs. 3A-3B) and a fixation plate (jacket 114, Figs. 4A-4B) coupled to the spacer body (Fig. 1), the fixation plate defining a plurality of guide apertures (162, Fig. 4A, Paragraph [0042]) extending therethrough; and inserting a plurality of curved bone fixation members (anchors 116, Figs. 1-2B, 6A-6B, Paragraphs [0055-0065]. The anchors are each curved along the opposing sides of 184 as seen in Fig. 6B and are further curved on the legs 196 & 198 as seen in Fig. 6A) into respective ones of the plurality of guide apertures (Fig. 1, Paragraphs [0070-0072]) such that the curved bone fixation members are each rotationally fixed in a respective guide aperture as each curved bone fixation member is inserted into engagement with the upper and lower vertebral bodies such that, the plurality of curved bone fixation members fix the intervertebral implant to the at least one of the upper and lower vertebral bodies (Paragraphs [0062-66 & 0072-0073]); wherein the inserting step includes guiding the curved bone fixation members each along an insertion trajectory through the upper and lower vertebral bodies via a guidance member (cutting edge 194, Fig. 6A-6B, and also cutting edge 197 capable of cutting through bone on first leg 196, Fig. 6A, Paragraph .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.